ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-268, concluding that ROBERT J. HAND-FUSS of MATAWAN, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.15(b) (failure to promptly deliver property to client), RPC 1.16(d) (failure to provide client with complete copy of file and accounting of escrow), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (misrepresentation);
And the Disciplinary Review Board having further concluded that the Office of Attorney Ethics should conduct an audit of respondent’s attorney books and records;
And good cause appearing;
*592It is ORDERED that ROBERT J. HANDFUSS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective November 2, 2001; and it is further
ORDERED that the Office of Attorney Ethics conduct an audit of respondent’s attorney books and records, on a scheduled to be determined by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.